Citation Nr: 0620505	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-40 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a temporary total rating based on a period of 
hospitalization in excess of 21 days at a VA Medical Center 
from October 30, 2002, to December 9, 2002, for treatment of 
service connected migraine headaches.


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This action arises from an appeal of a December 2002 rating 
action of the Department of Veterans' Affairs (VA) Regional 
Office (RO) located in Baltimore, Maryland.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate her claim and the VA has made 
reasonable efforts to develop such evidence.

2.  During the veteran's VA hospitalization from October 30, 
2002 December 9, 2002, she received treatment for service 
connected migraine headaches for no more than 14 days.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating 
based on the receipt of hospital treatment for a service- 
connected disability for a period in excess of 21 days have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.29 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claim was received in November 2002.  
Immediately thereafter, the RO sent a letter to the veteran 
informing her of the requirements of VCAA.  Clearly, from 
submissions by and on behalf of the veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.   

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO. 
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in again 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims." Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

VA hospitalization records for the period in question have 
been obtained, and there is no contention that additional 
relevant records have not been obtained.  The veteran has not 
indicated that she has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days. 
(b) Notwithstanding that hospital admission was 
for disability not connected with service, if 
during such hospitalization, hospital treatment 
for a service-connected disability is instituted 
and continued for a period in excess of 21 days, 
the increase to a total rating will be granted 
from the first day of such treatment. If service 
connection for the disability under treatment is 
granted after hospital admission, the rating will 
be from the first day of hospitalization if 
otherwise in order.  
38 C.F.R. § 4.29 (2005).

Factual Background and Analysis

The veteran is service connected and in receipt of a 50 
percent rating for migraine headaches.  This is her only 
service-connected disability.  On October 30, 2002, she was 
admitted to a VA Medical Center for treatment of suicidal 
ideation and depression, due to life circumstances.  She 
noted that she had a "short fuse" and suffered from 
migraine headaches that caused pain and left her irritable.  
She was homeless and unemployed.  She remained hospitalized 
until December 9, 2002, when she was admitted to a VA 
domiciliary.  

Associated with the claims folder are medical records 
describing the veteran's treatment during that extended 
period.  Although the appellant blamed her depression and 
suicidal ideation partly on her migraine headaches, the 
mental health inpatient notes reflect that she received 
psychotherapy for depression, including individual and group 
therapy sessions several times during each week.  Complaints 
of migraine headaches were noted and treated with various 
medications.  She reported that she had suffered from daily 
headaches for over six months.  The record reveals that she 
was actually treated for headaches on October 30 and 31; on 
November 1, 3, 4, 5, 6, 10, 12, 14, 22, and 28; and on 
December 3 and 9, or a total of 14 days.  Clearly this does 
not meet the requirement of treatment in excess of 21 days.  

In view of the foregoing, there is no basis to award a 
temporary total rating, as it is shown the primary purpose of 
the hospitalization was for treatment of a nonservice-
connected psychiatric disorder, with secondary treatment of 
migraine headaches for no more than 14 days.  The claim must 
be denied.  


ORDER

Entitlement to a temporary total rating based on a period of 
hospitalization in excess of 21 days at a VA Medical Center 
from October 30, 2002, to December 9, 2002, for treatment of 
service connected migraine headaches is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


